Citation Nr: 1001397	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-27 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a left knee disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978 
and from November 1979 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
RO in Muskogee, Oklahoma, which continued the 20 percent 
rating for the Veteran's left knee disability.  In an August 
2006 rating decision, the RO granted the Veteran a temporary 
evaluation of 100 percent from August 1, 2006 to August 31, 
2006, based on surgical treatment necessitating convalescence 
for the left knee.  As of September 1, 2006, the 20 percent 
rating was reinstated for the left knee disability.  This 
appeal concerns entitlement to a higher rating before and 
after the assignment of the temporary total disability 
rating.  

In June 2007, the Veteran testified at a Travel Board hearing 
at the Muskogee RO before the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
file.

This claim was remanded in November 2007 and March 2009 for 
further evidentiary development.  It now returns for 
appellate review.  


FINDING OF FACT

The Veteran has flexion of his left knee to 135 degrees, 
extension to 0 degrees, locking, joint effusion, and pain, 
with no instability, weakness, or subluxation.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left 
knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.3, and 4.71a, 
Diagnostic Codes 5257, 5258 (2009). 
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
adequate reasons or bases supporting its decision.  See 
38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review 
the entire record, it need not discuss each piece of 
evidence.  See id.  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  The law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
should generally be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The Board notes that the case of Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008) was recently overruled insofar 
as it requires notice regarding the impact of the Veteran's 
disability on daily life and the rating criteria specific to 
the Veteran's claim.  See Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed. Cir.).  

Here, prior to initial adjudication of the Veteran's claim, a 
March 2005 letter informed the Veteran that he must submit 
evidence showing that his disability had gotten worse and 
provided notification of the Veteran's and VA's respective 
responsibilities for obtaining evidence in support of his 
claim.  A letter sent to the Veteran in March 2009 informed 
the Veteran that a disability rating from 0 to as much as 100 
percent is assigned by using a schedule for evaluating 
disabilities, and that VA considers the nature and symptoms 
of the condition, the severity and duration of the symptoms, 
and their impact upon employment and daily life.  The letter 
also provided examples of the types of evidence the Veteran 
could submit in support of his claim and the rating criteria 
set forth under Diagnostic Code 5260.  Although this letter 
was not sent prior to initial adjudication of the Veteran's 
claim, the Veteran had several months to respond with 
additional argument and evidence before his claim was 
subsequently readjudicated and a supplemental statement of 
the case (SSOC) issued in November 2009.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The Board concludes 
that the duty to notify has been satisfied.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.   Private medical records 
identified by the Veteran have also been obtained to the 
extent possible.  The Board notes that the Veteran identified 
treatment from Doctor J. on November 5, 2007.  Accordingly, 
the RO sent a March 2009 letter to Doctor J.'s office 
requesting the Veteran's medical records dating from November 
5, 2007.  A negative response was received and the Veteran 
was notified of this response in a September 2009 letter.  
The Veteran has not identified any other outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the present claim.  The Board concludes that the duty to 
assist has been satisfied with respect to obtaining relevant 
evidence on the Veteran's behalf.   

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
September 2005 and September 2008.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the September 2008 VA 
examination obtained in this case is adequate for rating 
purposes, as it is predicated on a full reading of the 
medical records in the Veteran's claims file as well as a 
thorough examination of the Veteran.

The Board notes that there is no indication in the September 
2005 VA examination that the Veteran's claims file was 
reviewed, and it is deficient in that respect.  See id.  
Whether prejudicial harm exists requires case-specific 
application of judgment, based upon examination of the 
record.  Shinseki v. Sanders, 129T S. Ct. 1696, 1704-05 
(2009).  Thus, the Board must consider the specific facts of 
the Veteran's case to determine whether he has actually been 
prejudiced by any error in the examination.  See id.  
Ultimately, the determination is whether the error affected 
the "essential fairness" of the adjudication.  See Dunlap 
v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Here, the Board finds that there is no prejudice to the 
Veteran in relying on the September 2005 VA examination in 
addition to the September 2008 VA examination to evaluate the 
Veteran's left knee disability.  When an increased rating is 
at issue, it is the prevent level of the Veteran's disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Thus, the examiner's task was to 
evaluate the Veteran's left knee disability as it manifested 
during the time of the examination, and not to render an 
opinion as to the etiology thereof.  Notably, the examiner 
recorded a history of the Veteran's left knee disability as 
reported by the Veteran, thoroughly examined the Veteran, 
including conducting range of motion tests, and analyzed X-
ray and MRI studies of the Veteran's left knee.  The Board 
finds that there is no likely possibility that a review of 
the Veteran's claims file would alter the examiner's findings 
regarding the Veteran's ranges of motion or functional 
limitations due to pain, weakness, or instability at the time 
of the examination, as these findings required a physical 
examination of the Veteran.  Thus, the Board finds the 
September 2005 examination is adequate to evaluate the 
Veteran's left knee disability in terms of the rating 
criteria.  Thus, the Veteran will not be prejudiced by the 
Board's reliance on it in conjunction with the September 2008 
VA examination and all other relevant evidence.  

There is no evidence indicating that there has been a 
material change in the severity of the Veteran's left knee 
disability since he was last examined in September 2008.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating
 
The Veteran contends that he is entitled to a rating in 
excess of 20 percent for his left knee disability before and 
after the assignment of the total disability rating.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. at 58.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

The Veteran currently receives a 20 percent rating for his 
left knee disability under Diagnostic Code (DC) 5257 for 
impairment of the knee with recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a.  Under DC 5257, a 20 
percent rating is assigned for moderate impairment of the 
knee and a 30 percent rating is assigned for severe 
impairment of the knee. 

A September 2005 VA treatment record reflects that the 
Veteran complained of left knee pain and reported that his 
left knee locked at times.  The Veteran stated that his left 
knee pain could become very severe, graded as a 9 out of 10 
in terms of severity, at which time he was unable to work.  
This record references an MRI which showed small effusion and 
degeneration of the meniscus without a tear. 

At the September 2005 VA examination, the Veteran reported 
pain and stiffness on the medial side of the left knee.  If 
he moved in the wrong direction his left knee locked and 
prevented movement of the knee.  He also reported a history 
of subluxation.  The pain level on a scale of 1 to 10 varied 
from 6 to 10.  The Veteran stated that because of the pain he 
could not run or jump.  However, he could walk about a mile.  
The Veteran did not wear a brace and did not use any walking 
aids.  The Veteran did not report a history of any limitation 
of motion.  On examination, there was no swelling, edema, or 
effusion.  There was no instability or weakness.  There was 
mild tenderness present on the medial side of the knee joint 
just close to the medial side of the patella.  There was no 
redness or heat.  There was no abnormal movement or guarding 
of movement.  McMurray's test, Lachman test, and drawer test 
were negative.  There was no evidence of any abnormal weight 
bearing.  There was no functional limitation on standing or 
walking.  Flexion of the left knee was from 0 to 135 degrees 
and extension was to 0 degrees.  There was no pain noted 
during the movements of the left knee.  There was also no 
limitation of movement of the left knee because of pain, 
weakness, fatigue, or repetitive use, although there was some 
crepitus noted during the repetitive movements of the left 
knee.  The Veteran was able to stand and walk on his heels 
and toes and also was able to squat.  However, he stated that 
on squatting the left knee was painful and he  had some 
difficult straightening out the left knee after squatting.  
The examiner diagnosed the Veteran with a painful left knee 
with possible lateral meniscus tear with 0 to mild functional 
loss due to pain.  An X-ray of the Veteran's left knee 
revealed chronic separation and erosion of the tibial 
tubercle but was otherwise negative.  An MRI of the Veteran's 
left knee revealed a possible tear involving the anterior 
horn of the lateral meniscus.  The MRI also showed mild to 
moderate joint effusion. 

An August 2006 VA treatment record reflects that the Veteran 
was two weeks status post arthroscopy of the left knee with a 
partial meniscetomy of the lateral meniscus and an anterior 
synovetomy.  The Veteran reported pain in the anterior knee 
and some pain in the posteriolateral knee.  He stated that he 
also had locking of the left knee on two occasions since 
surgery.  The Veteran had no swelling.  He had full range of 
motion without pain.  There was no catching or popping with 
range of motion.  The treating physician found that the 
Veteran's pain was from the work done on his knee.  The 
physician stated that he saw no reason why the Veteran could 
not begin training as a mechanic and concluded that he could 
be released without restrictions. 

At the September 2008 VA examination, the Veteran reported 
that he started to have problems again with his left knee 
seven months after his last arthroscopic surgery.  The 
Veteran stated that he was seen by a private doctor, Doctor 
J., who had an MRI done and told the Veteran that there were 
lose bodies in his knee.  The Veteran reported that he still 
had pain in his knee and it locked up on him on at least a 
daily basis.  The Veteran reported that his pain varies from 
a 4 to a 9 on a scale of 1 to 10.  The pain was severe when 
the Veteran's leg locked up and lasted for a few minutes.  
The Veteran did not wear any brace and did not use any 
walking aids.  The Veteran stated that he can walk a mile and 
stand for15 to 30 minutes.  

With respect to the Veteran's joint symptoms, there was no 
deformity, no giving way, no stiffness, no weakness, no 
episodes of dislocation or subluxation, no flare-ups of joint 
disease, and no inflammation.  Flexion of the Veteran's left 
knee was from 0 to 140 degrees with no additional limitation 
of motion on repetitive use.  Extension of the Veteran's left 
knee was to 0 degrees with no additional loss of motion on 
repetitive use.  There was also no joint ankylosis.  

On examination of the Veteran's left knee, there was no 
swelling, edema, or effusion.  There was also no weakness or 
instability.  There was mild tenderness over the inferior and 
lateral aspect of the knee.  However, there was no pain 
during movement except mild pain while straightening the knee 
from flexion position.  There was no abnormal movement or 
guarding of movement.  McMurray's, Lachman's, and Drawer's 
tests were all negative.  There was no evidence of abnormal 
weight bearing and no functional limitation on standing and 
walking.  The Veteran was able to stand and walk on his heels 
and toes, and was able to squat.  However, he reported pain 
while squatting.  

An X-ray of the Veteran's left knee revealed a benign legion 
that was most likely intraosseous lipoma.  There was also 
minimal bilateral patellar spurring.  An MRI of the Veteran's 
left knee revealed small joint effusion and a post surgical 
change versus a tear of the anterior horn of the lateral 
meniscus.  The examiner diagnosed the Veteran with status 
post arthroscopic repair of the lateral meniscus tear with 
zero to mild loss of function.  The examiner stated that the 
Veteran's daily activities were not affected by his left knee 
disability.  He could not comment on whether the Veteran's 
disability affected his employment, as the Veteran was not 
employed at the time of the examination but rather was 
enrolled as a full time student in a community college.  

At the June 2007 Board hearing, the Veteran stated that his 
left knee locks and pops when he is working or just sitting 
around the house.  When his knee locks he has to stretch it 
out to make it straight again.  The Veteran also reported 
that he has a lot of pain in the left knee.  The Veteran 
stated that his knee locks up two or three times a day at 
work, which causes him to have to stop what he is doing in 
order to stretch it out and thus reduces his productivity.  
The Veteran stated that his employer comments on his reduced 
productivity every day.  The Veteran stated that once in a 
while he has missed work because of the pain in his knee.  
The Veteran testified that he had been employed in about six 
different jobs since 2004 and that his jobs typically ended 
because he was unable to continue his employment due to his 
knees. The Veteran's wife also mentioned the Veteran's 
difficulties in maintaining employment over the years.  

In reviewing the above evidence, the Board finds that a 
rating in excess of 20 percent under DC 5257 is not 
warranted.  Both the September 2005 and the September 2008 VA 
examinations are negative for limitation of motion, swelling, 
edema, effusion, subluxation, instability, or weakness.  The 
medical evidence shows that the Veteran has a normal gait and 
does not need to wear a brace or use a walking aid.  The 
Veteran's VA treatment records are also negative for any 
indication that the Veteran has severe recurrent subluxation 
or lateral instability. Thus, the Board finds that the 
Veteran's left knee disability does not meet the criteria for 
a rating in excess of 20 percent under DC 5257.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has 
considered whether another rating code is more appropriate 
than DC 5257.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Here, the Board finds that DC 5258 is the most appropriate 
diagnostic code to rate the Veteran's left knee disability, 
which provides a 20 percent rating for torn cartilage with 
frequent episodes of "locking" pain and effusion into the 
joint.  See 38 C.F.R. § 4.71a.  The competent evidence 
establishes that the Veteran experiences regular episodes of 
locking pain.  The September 2005 and September 2008 MRI's of 
the Veteran's left knee also showed joint effusion.  Thus, 
the Board finds that this rating code most closely 
approximates the Veteran's left knee disability.  However, a 
rating above 20 percent is not available under DC 5258.  

The Board has also considered the application of other 
diagnostic codes.  DC 5010 indicates that traumatic arthritis 
is to be rated as degenerative arthritis under DC 5003.  See 
id.  DC 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See id.  However, 
there is no evidence of degenerative or traumatic arthritis 
in this case.  Further, the Veteran has near normal range of 
motion.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  The 
September 2005 VA examination reflects that the Veteran had 
flexion of his left knee to 135 degrees, which does not meet 
the minimal compensable range under DC 5261.  Otherwise, the 
September 2005 and September 2008 VA examinations, as well as 
the August 2006 VA treatment record, reflect that the Veteran 
had normal ranges of motion of the left knee.  

The Board has also considered DC 5259 (removal of semilunar 
cartilage, symptomatic), DC 5256 (ankylosis of the knee), DC 
5262 (impairment of the tibia and fibula), and DC 5263 (for 
genu recurvatum).  See 38 C.F.R. § 4.71a.  There is no 
evidence of record showing that the Veteran has had removal 
of the semilunar cartilage, ankylosis, impairment of the 
tibia and fibula, or acquired traumatic genu recurvatum of 
the right knee.  Therefore, these diagnostic codes are not 
for application.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 (2009) allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  While the Board is required to consider the 
effect of the Veteran's pain when making a rating 
determination, the rating schedule does not provide a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  The September 2005 and September 2008 VA 
examinations reflect that the Veteran did not exhibit 
additional limitation in ranges of motion on repetitive use.  
The VA examination and treatment records are also negative 
for weakened movement, excess fatigability, and 
incoordination.  Indeed, the VA examinations indicate that 
the Veteran's left knee disability does not affect his 
activities of daily living or employment.  The September 2005 
and September 2008 VA examinations reflect that the Veteran 
had zero to mild loss of function in his left knee.  Finally, 
the Board notes that the Veteran's left knee pain has already 
been taken into consideration in assigning a 20 percent 
disability rating.  A separate rating for the Veteran's left 
knee pain under DeLuca would involve compensating the Veteran 
twice for knee pain in violation of the rule against 
pyramiding.  See 38 C.F.R. § 4.14, supra.  Therefore, a 
higher rating under the criteria of DeLuca is not warranted.

The Board has considered the possibility of staged ratings.  
See Hart, supra.  However, the record contains no evidence 
demonstrating the Veteran is entitled to a rating in excess 
of 20 percent at any point since his claim for an increase.  
Therefore, no staged ratings are appropriate.  

The Board has considered whether the Veteran's claim should 
be referred for an extraschedular rating.  See 38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Generally, the degrees of disability specified in the VA 
Schedule for Rating Disabilities are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  However, in exceptional 
cases, extraschedular ratings may be assigned where the 
schedular evaluations are found to be inadequate.  38 C.F.R. 
§ 3.321(b) (2009).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

In determining whether to refer the case for an 
extraschedular rating, VA considers such factors as whether 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995)  

The Board finds that the Veteran's left knee disability does 
not warrant referral for extraschedular consideration.  His 
reported symptoms are those contemplated by Diagnostic Codes 
5257 and 5258.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  The 
Veteran has not submitted evidence indicating that his left 
knee disability or the difficulties flowing from it 
constitute "such an exceptional or unusual disability 
picture . . . as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b).  

There is also no probative evidence that the Veteran's left 
knee disability causes marked interference with employment.  
While the Veteran testified at the June 2007 Board hearing 
that his left knee disability has reduced his productivity 
and implied that he was unable to maintain a number of jobs 
due to his left knee disability, there is no objective 
evidence that the Veteran's left knee disability has 
significantly interfered with his ability to work.  In the 
August 2006 VA treatment record, the Veteran's physician 
stated that he saw no reason why the Veteran could not begin 
training as a mechanic and concluded that he could be 
released from the hospital without restrictions.  The 
September 2005 and September 2008 VA examinations are also 
negative for any indication that the Veteran's left knee 
disability significantly affects his employment or daily 
life.  Thus, the Board is not persuaded that the Veteran's 
disability causes marked interference with employment.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Further, there is no 
evidence that the Veteran's left knee disability causes 
frequent periods of hospitalization.  Thus, the Board finds 
that the available schedular evaluations are adequate to rate 
this disability, and therefore referral for extraschedular 
consideration is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to 
a rating in excess of 20 percent for a left knee disability 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for a left 
knee disability is denied. 



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


